1DETAILED ACTION     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of Claims 
Claim(s) 1-20 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s remarks. 
In view of the Appeal Brief filed on 08/31/2020, PROSECUTION IS HEREBYREOPENED. See the rejection set forth below. 
To avoid abandonment of the application, appellant must exercise one ofthe following two options: 
file a reply under 37 CFR 1.111 (if this Office action is non-final) or areply under 37 CFR 1.113 (if this Office action is final); or, 
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31followed by an appeal brief under 37 CFR 41.37. The previously paid notice ofappeal fee and appeal brief fee can be applied to the new appeal. If, however,the appeal fees set forth in 37 CFR 41.20 have been increased since they werepreviously paid, then appellant must pay the difference between the increasedfees and the amount previously paid. 

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:00
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 11, 13, 15-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in further view of  Pandya (US 2017/0157341) in further view of Takeuchi (US 2018/0042308) 
As Per Claim 1, Flick discloses an aerosol deliver device [abstract], comprising: 
 a housing [Fig. 1, #101] defining a reservoir [Fig. 1, #113] configured to retain aerosol precursor composition; and contained within the housing [Fig. 1, #101],
 a heating element [Fig. 1, #119] controllable to activate and vaporize components of the aerosol precursor composition [Par. 54, Lines 7-9]; 
a sensor configured to measure a reflectance or temperature of the heating element and generate a corresponding signal [Par. 62, Lines 3-5]; and 
based on the reflectance or temperature so measured [Par. 16, Lines 5-7; “…Thus, the temperature of the heater, as sensed by the temperature sensor may allow the electric circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a predetermined threshold...], 
Flick does not disclose a valve configured to control a flow of aerosol precursor composition from the reservoir to the heating element; and 
the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition in response to the volume being respectively above or below a predetermined threshold volume.
Pandya, much like Flick, pertains to a electronic vaporizer system adaptable to thermally vaporize a quantity of liquid via a wick [abstract & Par. 35] 
Pandya discloses a valve configured to control a flow of aerosol precursor composition from the reservoir to the heating element [Par. 36; “… a flow control valve associated with the outlet of the pressure vessel. By opening the flow control valve for a predetermined interval, a predetermined quantity of the liquid can be dispensed…]; and 
the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the heating element in response to the volume being respectively above or below a predetermined threshold volume. [Par. 121, “…The control circuit 28 can thus be configured to open the valve a given number of times, per actuation, thereby incrementally controlling the dose of liquid dispensed (the dose per actuation being constant due to the size of the outlet aperture)….”] 
Pandya discloses the benefits of the valve and control component in that the amount of liquid being dispensed to the heater is accurately controlled. [Par. 121]

Neither Flick nor Pandya discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the heating element, distinct from the aerosol precursor composition in the reservoir. 
Takeuchi, much like Flick, pertains to an electronic smoking device. [abstract] 
Takuechi discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the heating element, distinct from the aerosol precursor composition in the reservoir. [Claim 1; “…a control unit that controls a power supply output to the atomizing part based on an absolute value of slope formed by two or more response values derived from a value output from the sensor such that an aerosol amount falls within a desired range, wherein the aerosol amount is an amount of an aerosol to be atomized by the atomizing part in one energization to the atomizing part….”]
Takeuchi discloses the benefits of determining a volume of aerosol precursor composition at the heating element in that it ensures that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Pandya in view of the controller as taught by Takuechi to further include a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the heating element to ensure that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]
As Per Claim 3, Flick discloses the sensor is or includes a temperature sensor configured to measure the temperature of the heating element [Par. 62, Lines 3-5], and the control component is configured to determine the volume of aerosol precursor composition based on the temperature so measured. [Par. 16, Lines 5-8].
As Per Claim 5, Flick discloses the predetermined threshold volume includes first and second threshold volumes [Par. 63, Lines 1-5], and
 wherein the control component being configured to control the valve includes being configured to control the valve to decrease or increase the rate of the flow of aerosol precursor composition in response to the volume being respectively above the first threshold volume or below the second threshold volume. [Par. 14, Lines 1-4; the reference discloses that the controller issues a disable signal when the aerosol-forming substrate is below a threshold amount. By issuing a disable signal, the rate of the flow of aerosol precursor would have to be effectively decreased in order to disable the device.]
As Per Claim 6, Flick discloses a first and a second threshold volumes [Par. 63, Lines 1-5]
 wherein the control component being configured to control the valve to decrease or increase the rate includes being configured to control the valve to incrementally decrease the rate until the flow of aerosol precursor composition stops [Par. 63, Lines 1-5; Par. 15, Lines 1-2; Par. 17, Lines 1-2; the reference discloses the control circuitry issues a disable signal, which would therefore decrease the rate. Furthermore, it is inherent that once issuing the disabling signal, that flow of the aerosol precursor composition would come to a complete stop, as stated in the reference (Par. 14, Lines 1-3) ]  or increase the rate until respectively the flow of aerosol precursor composition stops until the volume is greater than 100mL. 
Flick does not explicitly states that the first and second threshold volumes are respectively 100 milliliters (mL) and 10mL.

Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of a first and second threshold amount to be respectively 100 milliliters (mL) and 10 (mL) to prompt the system to produce aerosol with the desired characteristics, for example particle size or chemical composition. [Par. 10, Lines 2-4] 
As Per Claim 11, Flick discloses a control body coupled or coupleable with a cartridge to form an aerosol delivery device, the cartridge defining a reservoir configured to retain aerosol precursor composition, and being equipped with a heating element controllable to activate and vaporize components of the aerosol precursor composition, the control body comprising
a control body [Fig. 1, #109] coupled or coupleable with a cartridge [Fig. 1, #113] to form an aerosol delivery device [Fig. 1, #100], the cartridge [Fig. 1, #113] defining a reservoir configured to retain aerosol precursor composition [Par. 53, Lines 5-8], and being equipped with a heating element controllable to activate and vaporize components of the aerosol precursor composition [Fig. 1, #119], the control body comprising:
 a housing [Fig. 1, #101]; and within the housing [Fig. 1, #101],
 a sensor configured to measure a reflectance or temperature of the heating element and generate a corresponding signal [Par. 62, Lines 3-5];
 a control component [Fig. 1, #109] configured to receive the corresponding signal and determine a volume of aerosol precursor composition based on the reflectance or temperature so measured [Par. 16, Lines 5-7; “…Thus, the temperature of the heater, as sensed by the temperature sensor may allow the electric circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a predetermined threshold...]

the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the heating element in response to the volume being respectively above or below a predetermined threshold volume.
Pandya, much like Flick, pertains to a electronic vaporizer system adaptable to thermally vaporize a quantity of liquid via a wick [abstract & Par. 35] 
Pandya discloses a valve configured to control a flow of aerosol precursor composition from the reservoir to the heating element [Par. 36; “… a flow control valve associated with the outlet of the pressure vessel. By opening the flow control valve for a predetermined interval, a predetermined quantity of the liquid can be dispensed…]; and 
the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the heating element in response to the volume being respectively above or below a predetermined threshold volume. [Par. 121, “…The control circuit 28 can thus be configured to open the valve a given number of times, per actuation, thereby incrementally controlling the dose of liquid dispensed (the dose per actuation being constant due to the size of the outlet aperture)….”] 
Pandya discloses the benefits of the valve and control component in that the amount of liquid being dispensed to the heater is accurately controlled. [Par. 121]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings in further view of Pandya to further include a valve configured to control a flow of aerosol precursor composition from the reservoir to the heating element and the control component being configured to control the valve to ensure that the amount of liquid being dispensed to the heater is accurately controlled. [Par. 121]
at the heating element, distinct from the aerosol precursor composition in the reservoir. 
Takeuchi, much like Flick and Pandya, pertains to an electronic smoking device. [abstract] 
Takuechi discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the heating element distinct from the aerosol precursor composition in the reservoir.  [Claim 1; “…a control unit that controls a power supply output to the atomizing part based on an absolute value of slope formed by two or more response values derived from a value output from the sensor such that an aerosol amount falls within a desired range, wherein the aerosol amount is an amount of an aerosol to be atomized by the atomizing part in one energization to the atomizing part….”]
Takeuchi discloses the benefits of determining a volume of aerosol precursor composition at the heating element in that it ensures that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Pandya in view of the controller as taught by Takeuchi to further include a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the heating element to ensure that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]
As Per Claim 13, Flick discloses the sensor is or includes a temperature sensor configured to measure the temperature of the heating element [Par. 62, Lines 3-5], and the control component is configured to determine the volume of aerosol precursor composition based on the temperature so measured. [Par. 16, Lines 5-8].
As Per Claim 15, Flick discloses the predetermined threshold volume includes first and second threshold volumes [Par. 63, Lines 1-5], and
 wherein the control component being configured to control the valve includes being configured to control the valve to decrease or increase the rate of the flow of aerosol precursor composition in response to the volume being respectively above the first threshold volume or below the second threshold volume. [Par. 14, Lines 1-4; the reference discloses that the controller issues a disable signal when the aerosol-forming substrate is below a threshold amount. By issuing a disable signal, the rate of the flow of aerosol precursor would have to be effectively decreased in order to disable the device] 
As Per Claim 16, Flick discloses a first and a second threshold volumes [Par. 63, Lines 1-5]
 wherein the control component being configured to control the valve to decrease or increase the rate includes being configured to control the valve to incrementally decrease or increase the rate until respectively the flow of aerosol precursor composition stops [Par. 63, Lines 1-5; Par. 15, Lines 1-2; Par. 17, Lines 1-2; the reference discloses the control circuitry issues a disable signal, which would therefore decrease the rate] or the volume is greater than 100mL. 
Flick does not explicitly states that the first and second threshold volumes are respectively 100 milliliters (mL) and 10mL.
However, Flick discloses that the threshold amount of liquid aerosol-forming substance in the liquid storage may be an absolute amount or a relative amount. [Par. 15, Lines 1-2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of a first and second threshold amount to be respectively 100 milliliters (mL) and 10 (mL) to prompt the system to produce aerosol with the desired characteristics, for example particle size or chemical composition. [Par. 10, Lines 2-4] 
Claim(s) 2, 4, 7, 10, 12, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in further view of Pandya (US 2017/0157341) in further view of Takeuchi (US 2018/0042308)  in further view of Marsh (US 2017/0048930)
As Per Claim 2, Flick discloses all limitations of the invention except the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the heating element, 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Takeuchi, much like Flick and Pandya, pertains to an electronic smoking device. [abstract] 
Takuechi discloses controlling an aerosol composition at the heating element. [Claim 1; “…a control unit that controls a power supply output to the atomizing part based on an absolute value of slope formed by two or more response values derived from a value output from the sensor such that an aerosol amount falls within a desired range, wherein the aerosol amount is an amount of an aerosol to be atomized by the atomizing part in one energization to the atomizing part….”]
Takeuchi discloses the benefits of determining a volume of aerosol precursor composition at the heating element in that it ensures that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Pandya in view of the controller as taught by Takuechi to further controlling an amount of aerosol composition at the heating element to ensure that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]
Neither Flick nor Tekuschi disclose the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light,
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.

Marsh much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light [Par. 101, Lines 16- 22] 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured that indicates a lux value of luminescence. [Par. 221, Lines 1-9; Par. 101, Lines 16-22; the reference clearly discloses that when e-liquid is detected, the information is used to control the piezo-pump to operate at an optimal cycle time/frequency, with one said sensed information used is an infra-red light light sensor (passing light through the tube and detecting high or low levels of light absorption). It is inherent, that if the controller is capable of indicating a level of high/low light absorption, that it would also be able to indicate a lux value of luminescence¸ considering that a luc value is used to measure the intensity of light that hits or passes through a surface, which in this instance would be the e-liquid. (https://en.wikipedia.org/wiki/Lux)  ] 
Marsh discloses the benefits of an optical liquid-level sensor and the control component being configure to determine the volume of aerosol precursor based on the reflectance measured is to determine at what frequency the pump should operate [Par. 101, Lines 6-7] and adjust various parameter to achieve optimal pumping. [Par. 102, Lines 15-17] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor and the controller as taught by Flick in view of the optical liquid-level sensor and controller as taught by Marsh to further include the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the heating element, and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured so measured that indicates a lux value of luminescence to achieve optimal pumping. [Par. 102, Lines 15-17] 
As Per Claim 4, Flick does not disclose the valve is or includes a single-phase induction motor having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition, and wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate.
Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the valve is or includes a single-phase induction motor [Fig. 3, #6] having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition, and [Par. 135, Lines 1-5; the reference discloses that the pump (valve) pumps out the e-liquid. Therefore, is in inherent that when a motor speed is increased/reduced, that the flow of the e-liquid (aerosol precursor composition) would be proportional to said speed of pump]
wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate. [Par. 102, Lines 9-11]
Marsh discloses the benefits of the motor speed being proportional to the flow of aerosol and the control component to regulate the nicotine consumption to correspond to smoking a single cigarette [Par. 46, Lines 10-13] as opposed to other designs in which there is no concrete regulation of nicotine that would cause the user to revert back to smoking cigarettes.  Furthermore, the volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of a valve and controller in further of the valve and controller as taught by Marsh  to further include the valve is or includes a single-phase induction motor having a motor speed that is variable and 
As Per Claim 7, Flick discloses all limitations of the invention except the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, 
wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal, and 
wherein the control component is configured to receive the second corresponding signal and control the valve to further decrease or increase the rate of the flow of aerosol precursor composition in proportion to the pressure so measured.
Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected [Par. 221, Lines 1-9; it is inherent that the control component would only control the valve in an instance in which a flow of liquid through at least a portion of the housing is detected, because otherwise if no flow was detected then there would be no parameters to control], 
wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal [Par. 235, Lines 1-3; the reference discloses that the viscosity of the e-liquid can alter the operating parameters of the pump (valve). Since pressure is directly correlated with viscosity of a liquid, it is clear that the pressure of the flow of the liquid would be measured as a result of measuring the viscosity of the liquid. (https://aip.scitation.org/doi/10.1063/1.1851510)], and 
wherein the control component is configured to receive the second corresponding signal and control the valve to further decrease or increase the rate of the flow of aerosol precursor composition in proportion to the pressure so measured. [Par. 223, Lines 1-3; the pump (or its control or driver circuitry) or a sensor in line with the pump provides data to an electronics module that enables the module to determine, estimate or infer when pumping liquid to the reservoir in the personal vaporiser should cease to prevent over-filling the personal vaporizer; it is clear that a flow of aerosol precursor composition is decreased when the controller has determined a possibility of the amount of aerosol precursor to surpass a predetermined threshold volume, that is, being the capacity of the personal vaporizer; Par. 385, Lines 1-3; “…The microcontroller continuously or regularly adjusts the various parameters affecting each actuator's performance until optimal pumping from the entire piezo-pump is achieved...”] 
Marsh discloses the benefits of the pressure sensor and the control component being responsive to said pressure sensor as to regulate the nicotine consumption to correspond to smoking a single cigarette [Par. 46, Lines 10-13] as opposed to other designs in which there is no concrete regulation of nicotine that would cause the user to revert back to smoking cigarettes.  Furthermore, the volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a sensor and controller as taught by Flick in view of the pressure sensor and control component responsive to the pressure sensor as taught by Marsh to further include the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, wherein the 
As Per Claim 10, Flick discloses all limitations of the invention except the reservoir is a refillable reservoir, and the aerosol delivery device further comprises: 
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal; and
 a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically order a container for refilling the reservoir in response to the volume being below a second predetermined threshold.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the reservoir is a refillable reservoir [Par. 241, Lines 1-3];
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal [Par. 381, Lines 1-2; Par. 223, Lines 1-4].
a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically 
Marsh discloses the benefits of including a liquid-level sensor and a communication interface as being able to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules as well as diminishing the need to monitor a user’s level of liquid. [Par. 75, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor and the communication interface as taught by Marsh to to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules. [Par. 75, Lines 1-3]
As Per Claim 12, Flick discloses all limitations of the invention except the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the heating element, 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Takeuchi, much like Flick and Pandya, pertains to an electronic smoking device. [abstract] 
Takuechi discloses controlling an aerosol composition at the heating element. [Claim 1; “…a control unit that controls a power supply output to the atomizing part based on an absolute value of slope formed by two or more response values derived from a value output from the sensor such that an aerosol amount falls within a desired range, wherein the aerosol amount is an amount of an aerosol to be atomized by the atomizing part in one energization to the atomizing part….”]
Takeuchi discloses the benefits of determining a volume of aerosol precursor composition at the heating element in that it ensures that the amount of aerosol to be inhaled by a user’s puff does not exceed a certain amount. [Par. 43]

Neither Flick now Takuechi disclose the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light, 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light [Par. 101, Lines 16- 22] 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured based on a lux value of luminescence. [Par. 221, Lines 1-9; Par. 101, Lines 16-22; the reference clearly discloses that when e-liquid is detected, the information is used to control the piezo-pump to operate at an optimal cycle time/frequency, with one said sensed information used is an infra-red light light sensor (passing light through the tube and detecting high or low levels of light absorption). It is inherent, that if the controller is capable of indicating a level of high/low light absorption, that it would also be able to indicate a lux value of luminescence¸ considering that a lux value is used to measure the intensity of light that hits or passes through a surface, which in this instance would be the e-liquid. (https://en.wikipedia.org/wiki/Lux)  ] 
Marsh discloses the benefits of an optical liquid-level sensor and the control component being configure to determine the volume of aerosol precursor based on the reflectance measured is to 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor and the controller as taught by Flick in view of the optical liquid-level sensor and controller as taught by Marsh to further include the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the heating element, and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured to achieve optimal pumping. [Par. 102, Lines 15-17] 
As Per Clam 14, Flick does not disclose the valve is or includes a single-phase induction motor having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition, and wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the valve is or includes a single-phase induction motor having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition, and wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate.
As Per Claim 17, Flick discloses all limitations of the invention except the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, 
wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal, and 

Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected [Par. 221, Lines 1-9; it is inherent that the control component would only control the valve in an instance in which a flow of liquid through at least a portion of the housing is detected, because otherwise if no flow was detected then there would be no parameters to control], 
wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal [Par. 235, Lines 1-3; the reference discloses that the viscosity of the e-liquid can alter the operating parameters of the pump (valve). Since pressure is directly correlated with viscosity of a liquid, it is inherent that the pressure of the flow of the liquid would be measured as a result of measuring the viscosity of the liquid. (https://aip.scitation.org/doi/10.1063/1.1851510)], and 
wherein the control component is configured to receive the second corresponding signal and control the valve to further decrease or increase the rate of the flow of aerosol precursor composition in proportion to the pressure so measured. [Par. 223, Lines 1-4; Par. 385, Lines 1-3; the reference discloses that the control components determine when to cease (decrease) pumping of the liquid. Furthermore, the reference discloses the controller adjusts the various parameters of the pump until optimal pumping is achieved, which one of the parameters is the pressure of the flow of the liquid. Furthermore, it is inherent that the controller would have to be adapted to receive the corresponding signal in order to execute the control operation] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a sensor and controller as taught by Flick in view of the pressure sensor and control component responsive to the pressure sensor as taught by Marsh to further include the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal, and wherein the control component is configured to receive the second corresponding signal and control the valve to further decrease or increase the rate of the flow of aerosol precursor composition in proportion to the pressure so measured to ensure volumes of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
As Per Claim 20, Flick discloses all limitations of the invention except the reservoir is a refillable reservoir, and the aerosol delivery device further comprises: 
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal; and
 a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically 
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the reservoir is a refillable reservoir [Par. 241, Lines 1-3];
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal [Par. 381, Lines 1-2; Par. 223, Lines 1-4].
a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically order a container for refilling the reservoir in response to the volume being below a second predetermined threshold. [Par. 63, Lines 3-7]
Marsh discloses the benefits of including a liquid-level sensor and a communication interface as being able to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules as well as diminishing the need to monitor a user’s level of liquid. [Par. 75, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor and the communication interface as taught by Marsh to to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules. [Par. 75, Lines 1-3]
Claim(s) 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in further view of Pandya (US 2017/0157341) in further view of Takeuchi (US 2018/0042308)  in further view of Marsh (US 2017/0048930)  in further view of Verleur (US 2016/0198767)
As Per Claim 8, Flick discloses all limitations of the invention except the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, 
wherein the aerosol delivery device further comprises pressure and humidity sensors configured to measure a pressure of the flow of liquid, a volumetric pressure, and a humidity of an environment of the aerosol delivery device, and generate second corresponding signals, wherein the control component being configured to receive the corresponding signal further includes being configured to receive the second corresponding signals, and the control component being configured to determine the volume of the aerosol precursor composition further includes being configured to determine an optimal rate of the flow of aerosol precursor composition based on the volume of the aerosol precursor composition so determined, and the pressure of the flow of liquid, the volumetric pressure and the humidity so measured, and wherein the control component being configured to control the valve to includes being configured to control the valve to decrease or increase the rate to match the optimal rate so determined.
Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected [Par. 223, Lines 1-4], 
wherein the aerosol delivery device further comprises pressure configured to measure a pressure of the flow of liquid [Par. 235, Lines 1-3; the reference discloses that the viscosity of the e-liquid can alter the operating parameters of the pump (valve). Since pressure is directly correlated with viscosity of a liquid, it is inherent that the pressure of the flow of the liquid would be measured as a result of measuring the viscosity of the liquid. (https://aip.scitation.org/doi/10.1063/1.1851510)] , a volumetric pressure [Par. 360, Lines 1-2], and generate second corresponding signals, wherein the control component being configured to receive the corresponding signal further includes being configured to receive the second corresponding signals [Par. 380, Lines 1-4; the reference discloses that the microcontroller monitors the efficiency of the entire pump. It is therefore inherent that a corresponding signal would have to be sent to the microcontroller based on the previous measured values in order to initiate the controlling process], and
 the control component being configured to determine the volume of the aerosol precursor composition further includes being configured to determine an optimal rate of the flow of aerosol precursor composition based on the volume of the aerosol precursor composition so determined [Par. 221, Lines 1-8; Par. 385, Lines 1-3] and the pressure of the flow of liquid [Par. 381, Lines 1-2; Par. 385, Lines 1-3], the volumetric pressure [Par. 360, Lines 1-2; Par. 385, Lines 1-3], and
 wherein the control component being configured to control the valve to includes being configured to control the valve to decrease or increase the rate to match the optimal rate so determined.  [Par. 223, Lines 1-3; Par. 385, Lines 1-3; the references discloses that the pump (or it’s control) can determine when pumping the liquid should cease, thereby decreasing the rate of flow. Furthermore, the reference discloses that the microprocessor (control component) adjusts the parameters of the pump (valve) to achieve optimal pumping.] 
Marsh discloses the many benefits of including the pressure sensors and the control component being configured to be responsive to said sensor that it becomes easier to regulate the nicotine consumption to correspond to smoking a single cigarette [Par. 46, Lines 10-13] as opposed to other designs in which there is no concrete regulation of nicotine that would cause the user to revert back to smoking cigarettes.  Furthermore, the volume of aerosol would be transferred according to accurate 
Therefore it would have been obvious to one with ordinary skill in the art to modify the aerosol delivery device and controlling component as taught by Flick in further view of the pressure sensor to measure a pressure of the flow of liquid, a volumetric pressure and the control component to receive the corresponding signals from the sensor as taught by Pandya to ensure the volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4].
Neither Flick nor Pandya disclose humidity sensors configured to measure a humidity of an environment of the aerosol delivery device and the control component being configured to determine the humidity so measured. 
Verleur, much like Flick and Pandya, pertains to a vaporizer comprising a heating element to heat a vaporizable substance. [abstract] 
Verleur discloses humidity sensors configured to measure a humidity of an environment [Fig. 8, #350] of the aerosol delivery device generate second corresponding signal [Par. 33, Lines 1-6], 
the control component being configured to determine the humidity so measured. [Par. 34, Lines 2-5]
Verleur discloses the benefits of incorporating the humidity sensor is to avoid an unpleasant and potentially unsafe inhalation experience for the user. [Par. 37, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the aerosol delivery device and controlling component as taught by Flick and Pandya in view of the humidity sensor and controller component as taught by Verlur to further include humidity sensors configured to measure a humidity of an environment of the aerosol delivery device and the control component being 
As Per Claim 18,  Flick discloses all limitations of the invention except the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, 
wherein the aerosol delivery device further comprises pressure and humidity sensors configured to measure a pressure of the flow of liquid, a volumetric pressure, and a humidity of an environment of the aerosol delivery device, and generate second corresponding signals, wherein the control component being configured to receive the corresponding signal further includes being configured to receive the second corresponding signals, and the control component being configured to determine the volume of the aerosol precursor composition further includes being configured to determine an optimal rate of the flow of aerosol precursor composition based on the volume of the aerosol precursor composition so determined, and the pressure of the flow of liquid, the volumetric pressure and the humidity so measured, and wherein the control component being configured to control the valve to includes being configured to control the valve to decrease or increase the rate to match the optimal rate so determined.
Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected [Par. 223, Lines 1-4], 
wherein the aerosol delivery device further comprises pressure configured to measure a pressure of the flow of liquid [Par. 235, Lines 1-3; the reference discloses that the viscosity of the e-liquid can alter the operating parameters of the pump (valve). Since pressure is directly correlated with viscosity of a liquid, it is inherent that the pressure of the flow of the liquid would be measured as a result of measuring the viscosity of the liquid. (https://aip.scitation.org/doi/10.1063/1.1851510)] , a volumetric pressure [Par. 360, Lines 1-2], and generate second corresponding signals, wherein the control component being configured to receive the corresponding signal further includes being configured to receive the second corresponding signals [Par. 380, Lines 1-4; the reference discloses that the microcontroller monitors the efficiency of the entire pump. It is therefore inherent that a corresponding signal would have to be sent to the microcontroller based on the previous measured values in order to initiate the controlling process], and
 the control component being configured to determine the volume of the aerosol precursor composition further includes being configured to determine an optimal rate of the flow of aerosol precursor composition based on the volume of the aerosol precursor composition so determined [Par. 221, Lines 1-8; Par. 385, Lines 1-3] and the pressure of the flow of liquid [Par. 381, Lines 1-2; Par. 385, Lines 1-3], the volumetric pressure [Par. 360, Lines 1-2; Par. 385, Lines 1-3], and
 wherein the control component being configured to control the valve to includes being configured to control the valve to decrease or increase the rate to match the optimal rate so determined.  [Par. 223, Lines 1-3; Par. 385, Lines 1-3; the references discloses that the pump (or it’s control) can determine when pumping the liquid should cease, thereby decreasing the rate of flow. Furthermore, the reference discloses that the microprocessor (control component) adjusts the parameters of the pump (valve) to achieve optimal pumping.] 
Marsh discloses the many benefits of including the pressure sensors and the control component being configured to be responsive to said sensor that it becomes easier to regulate the nicotine consumption to correspond to smoking a single cigarette [Par. 46, Lines 10-13] as opposed to other designs in which there is no concrete regulation of nicotine that would cause the user to revert back to smoking cigarettes.  Furthermore, the volume of aerosol would be transferred according to accurate 
Therefore it would have been obvious to one with ordinary skill in the art to modify the aerosol delivery device and controlling component as taught by Flick in further view of the pressure sensor to measure a pressure of the flow of liquid, a volumetric pressure and the control component to receive the corresponding signals from the sensor as taught by Marsh to ensure the volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4].
Neither Flick nor Marsh disclose humidity sensors configured to measure a humidity of an environment of the aerosol delivery device and the control component being configured to determine the humidity so measured. 
Verleur, much like Flick and Marsh, pertains to a vaporizer comprising a heating element to heat a vaporizable substance. [abstract] 
Verleur discloses humidity sensors configured to measure a humidity of an environment [Fig. 8, #350] of the aerosol delivery device generate second corresponding signal [Par. 33, Lines 1-6], 
the control component being configured to determine the humidity so measured. [Par. 34, Lines 2-5]
Verleur discloses the benefits of incorporating the humidity sensor is to avoid an unpleasant and potentially unsafe inhalation experience for the user. [Par. 37, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the aerosol delivery device and controlling component as taught by Flick and Marsh  in view of the humidity sensor and controller component as taught by Verlur to further include humidity sensors configured to measure a humidity of an environment of the aerosol delivery device and the control component being 
Claim(s) 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in further view of Pandya (US 2017/0157341) in further view of Takeuchi (US 2018/0042308) in further view of Marsh (US 2017/0048930) in further view of Cameron (US 2017/0027229).
As Per Claim 9, Flick discloses all limitations of the invention except a liquid-flow sensor configured to measure the rate of the flow of aerosol precursor composition to the heating element; and a display controllable to present the rate so measured.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses a liquid-flow sensor configured to measure the rate of the flow of aerosol precursor composition to the heating element [Par. 381, Lines 1-2; Par. 223, Lines 1-4]. 
Marsh  discloses the benefits of incorporating a liquid-flow sensor so that volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor as taught by Pandya to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Neither Pandya nor Marsh discloses a display controllable to present the rate so measured.
Cameron, much like Marsh and Flick, pertains to method of determining an average inhalation by a user of an electronic vapor device. 
Cameron discloses a display controllable to present the rate so measured. [Par. 50, Lines 1-3] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the aerosol device and the liquid-flow sensor as taught  by Marsh  and Flick to further include the display as taught by Cameron to  present the rate so measured to give the user with accuracy how much of the source material remains for consumption. [Par. 2, Lines 2-7] 
As Per Claim 19, Flick discloses all limitations of the invention except a liquid-flow sensor configured to measure the rate of the flow of aerosol precursor composition to the heating element; and a display controllable to present the rate so measured.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses a liquid-flow sensor configured to measure the rate of the flow of aerosol precursor composition to the heating element [Par. 381, Lines 1-2; Par. 223, Lines 1-4]. 
Marsh discloses the benefits of incorporating a liquid-flow sensor so that volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor as taught by Pandya to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Neither  Marsh nor Flick discloses a display controllable to present the rate so measured.
Cameron, much like Pandya and Flick, pertains to method of determining an average inhalation by a user of an electronic vapor device. 
Cameron discloses a display controllable to present the rate so measured. [Par. 50, Lines 1-3] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the aerosol device and the liquid-flow sensor as taught  by Marsh and Flick to further include the display as taught by Cameron to  present the rate so measured to give the user with accuracy how much of the source material remains for consumption. [Par. 2, Lines 2-7] 
Response to Arguments
Applicant’s arguments, see Page 6-7, filed 08/31/2020, have been considered and are found persuasive. The previous rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-272-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761